                                                                                                                     1    GEORGE M. RANALLI, ESQ.
                                                                                                                          Nevada Bar No. 5748
                                                                                                                     2    RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                          2400 W. Horizon Ridge Parkway
                                                                                                                     3    Telephone: (702) 477-7774
                                                                                                                          Facsimile: (702) 477-7778
                                                                                                                     4
                                                                                                                          ranalliservice@ranallilawyers.com
                                                                                                                          Attorneys for Defendant
                                                                                                                     5
                                                                                                                          GEICO ADVANTAGE INSURANCE COMPANY
                                                                                                                     6

                                                                                                                     7
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                          UNITED STATES DISTRICT COURT
                                                                     TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                     8                         DISTRICT OF NEVADA
                                                                                                                          MARLENE CHERCHAR,
                                     2400 W. HORIZON RIDGE PARKWAY
                                                                             HENDERSON, NEVADA 89052




                                                                                                                     9
                                                                                                                                          Plaintiff,                      CASE NO.: 2:19-CV-00283
                                                                                                                     10
                                                                                                                          v.
                                                                                                                     11
                                                                                                                          GEICO ADVANTAGE INSURANCE
                                                                                                                     12   COMPANY, a foreign corporation,              STIPULATION AND ORDER FOR
                                                                                                                          DOES I through X, inclusive, ROE              DISMISSAL WITH PREJUDICE
                                                                                                                     13
                                                                                                                          CORPORATIONS 1-10, inclusive,
                                                                                                                     14
                                                                                                                                         Defendants
                                                                                                                     15

                                                                                                                     16

                                                                                                                     17         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff,

                                                                                                                     18   MARLENE CHERCHAR, and Defendants, GEICO ADVANTAGE INSURANCE

                                                                                                                     19   COMPANY, by and through their respective attorneys of record, that all Plaintiff’s

                                                                                                                     20   claims in this matter against the Defendants, be dismissed with prejudice, with

                                                                                                                     21   each of the parties to pay their own attorney fees and costs herein incurred.

                                                                                                                     22   ///
                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                     1          It is Further Stipulated that any Trial Currently Scheduled, be Vacated.

                                                                                                                     2

                                                                                                                     3    Dated: July 12, 2019                     Dated: July 12, 2019

                                                                                                                     4

                                                                                                                     5
                                                                                                                          /s/ George Ranalli                        /s/ Kirk Kennedy
                                                                                                                     6    __________________________                ____________________________
                                                                                                                          GEORGE M. RANALLI, ESQ.                   KIRK T. KENNEDY, ESQ.
                                                                                                                     7    Nevada Bar No. 5748                       Nevada Bar No. 5032
                                                                                                                          2400 W. Horizon Ridge Parkway             815 S. Casino Center Blvd.
                                                                                                                     8    Henderson, Nevada 89052                   Las Vegas, NV 89101
                                                                                                                          Attorneys for Defendant                   Attorney for Plaintiff
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                     9
                                                                     TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 W. HORIZON RIDGE PARKWAY




                                                                                                                     10
                                                                             HENDERSON, NEVADA 89052




                                                                                                                     11

                                                                                                                     12                                           ORDER

                                                                                                                     13
                                                                                                                                IT IS SO ORDERED:
                                                                                                                     14
                                                                                                                                         July 12, 2019
                                                                                                                                Dated: _______________
                                                                                                                     15

                                                                                                                     16
                                                                                                                                                                  ____________________________________
                                                                                                                     17                                           UNITED STATES DISTRICT JUDGE
                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
